 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     KELVIN CANNON,                                   Case No. 1:18-cv-00666-JDP

12                      Plaintiff,                      SCREENING ORDER

13          v.                                          FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14     DAVEY DAVES, et al.,                             PROCEED ON COGNIZABLE CLAIM AND
                                                        THAT NON-COGNIZABLE CLAIMS BE
15                      Defendants.                     DISMISSED WITH LEAVE TO AMEND

16                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN CASE TO DISTRICT JUDGE
18
                                                        ECF No. 1
19

20
21          Plaintiff Kelvin Cannon is a state prisoner proceeding without counsel and in forma

22   pauperis in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed

23   May 16, 2018, ECF No. 1, is before the court for screening under 28 U.S.C. § 1915A. The court

24   finds that plaintiff has stated a retaliation claim against defendant Gallahger and conditions-of-

25   confinement claims against defendants Kong, Gonzalves, Torres, Vang, Rocha, Perez, Curtis,

26   Correctional Officer Gamboa, Flores, Brandon, Hernandez, Podsakoff, Wilson, Gallahger, and

27   Shelby. The court will recommend that plaintiff’s remaining claims be dismissed without

28   prejudice and that he be granted leave to amend the complaint.
                                                        1
 1       I.       SCREENING AND PLEADING REQUIREMENTS

 2             A district court is required to screen a prisoner’s complaint seeking relief against a

 3   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

 4   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or

 5   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 6   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

15   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

16   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

17   (citations omitted).

18             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

20   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
21   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

22   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

23       II.      COMPLAINT1

24             Plaintiff is currently incarcerated at Pelican Bay State Prison (“Pelican Bay”) in Crescent

25   City, California, though most of plaintiff’s allegations concern events that occurred while he was

26   incarcerated at California State Prison – Corcoran (“Corcoran”) in Corcoran, California.
27
     1
      The court draws the facts in this section from plaintiff’s verified complaint, ECF No. 1, and
28   accepts them as true for purposes of screening.
                                                       2
 1   ECF No. 1 at 1, 16. Plaintiff names twenty-four defendants.2 Id. at 2. Three of these defendants

 2   were employed at Pelican Bay: Warden Robinson, Associate Warden K. Bell, and Captain

 3   Wilcox. Id. One defendant was employed at CDCR Sacramento: Appeals Examiner Captain T.

 4   Lee. The remaining twenty defendants were employed at Corcoran: Warden Davey Daves,

 5   Captain Gallahger, Associate Warden J. Castro, Chief Deputy Warden L. Hense, Sgt. Gamboa,

 6   Sgt. Childress, Sgt. Perez, Correctional Officer Rocha, Correctional Officer Vang, Correctional

 7   Officer Kong, Correctional Officer Torres, Correctional Officer Brandon, Correctional Officer

 8   Gonzalves,3 Correctional Officer Hernandez, Correctional Officer Podsakoff, Correctional

 9   Officer Wilson, Correctional Officer Curtis, Correctional Officer Gamboa,4 Correctional Officer

10   Flores, and Correctional Officer Shelby. Id.

11          After serving nineteen years of his prison sentence at Pelican Bay, plaintiff was

12   transferred to Corcoran in 2015. Id. ¶ 1. In April 2016, plaintiff notified Corcoran officials that

13   he “is a patient (card holder) listed on Uniform Heat Trigger (UHT).”5 Id. ¶ 3. Corcoran custody

14   and medical personnel “scoffed” at this information and responded, “This is Corcoran prison, not

15   Pelican Bay Prison, we are well versed knowing what, when & how to activate and administer

16   our UHT plan.” Id. “Defendant Rocha went further to make it clear to Plaintiff that he was no

17   longer incarcerated at Pelican Bay and therefore cannot dictate anything[.] [T]hus defendant

18   Rocha made it clear he calls the shots and will do things his way.” Id. ¶ 4.

19          “On or about June 2016[,] plaintiff filed a 602 complaint against defendant Rocha and

20   said complaint was generically granted at the first level by defendant Sgt. Gamboa.” Id.
21

22   2
       Plaintiff names twenty-four defendants at ECF No. 1 ¶ 2. Throughout his complaint, plaintiff
23   refers to other individuals with the descriptor “defendant,” see, e.g., id. ¶ 13 (“Defendant
     Arroya”), but the court construes the complaint to be against only the twenty-four defendants
24   named in ¶ 2.
     3
       In his complaint, plaintiff also refers to a “Defendant Gonzales.” See, e.g., ECF No. 1 ¶ 14.
25   The court infers that defendant Gonzales and defendant Gonzalves are the same person.
     4
26     The court assumes that Correctional Officer Gamboa is a different person than Sgt. Gamboa.
     5
       Plaintiff neither explicitly defines “Uniform Heat Trigger” nor elaborates on his medical
27   condition. The court infers that “Uniform Heat Trigger” is a California Department of
     Corrections and Rehabilitation protocol allowing certain accommodations to inmates whose
28   health may be adversely affected by high air temperatures.
                                                          3
 1   (capitalization altered). CDCR’s response granting the appeal provided the following

 2   accommodations in accordance with “Operational Procedure O.P. 1011 Heat Plan”:

 3                  A) 5-gallon Igloo cool water is kept cool by adding ice
 4                     periodically;
                    B) cool shower;
 5                  C) allowed to sit in dayroom (a cooler zone) until heat subsides;
                    D) allowed access to night yard & or gym
 6

 7   Id. The court infers that plaintiff was entitled to the accommodations when the air temperature in

 8   his cell rose above 90- or 95-degrees Fahrenheit.

 9          Plaintiff alleges that, “None of the above necessity [accommodations] were implemented

10   by Defendant Rocha.” Id. Therefore, “[o]n or about July 2016[,] Plaintiff was instructed to speak

11   with Defendant Cpt. Gallahger regarding his subordinate personnel’s refusing to implement

12   correct UHT patient necessity [accommodations].” Id. ¶ 5. In response, Gallahger stated that

13   none of his subordinates would “allow no [goddamn] Black Guerrilla Family (BGF) gang

14   member [to] dictate to his officers when or how to implement UHT policy and then added

15   Plaintiff was becoming a thorn in defendant Gallahger’s butt, & wished Plaintiff [was] placed

16   back at Pelican Bay Prison’s Security Housing Unit (SHU).” Id.

17          The remainder of plaintiff’s factual allegations describe various defendants’ actions and

18   failures to implement the accommodations outlined above. Plaintiff alleges that the

19   constitutional violations occurred primarily between July 21, 2016 and August 7, 2016, ECF No.

20   1 ¶¶ 7-23, and between June 21, 2017 and August 24, 2017, id. ¶¶ 25-47. For most dates in these

21   ranges, plaintiff describes the temperature in his cell, his symptoms, and the actions and inactions

22   of individual correctional officers that failed to provide the accommodations to which plaintiff

23   was entitled. The following allegation concerning defendants Brandon, Shelby, and Flores is

24   representative of plaintiff’s allegations against the other defendants:

25                  On August 3, 2017, UHT . . . patient necessity [accommodations]
                    [were not activated]. Second-watch defendant Brandon stated
26                  inside temp. did not reach 90 degrees. Approx. 12:15 PM:
                    Defendant Shelby ignored plaintiff’s repeated heatstroke alerts,
27                  nausea, blackouts. Approx. 12:55 PM: Third-watch defendant
                    Flores stated inside temp. never reached above 90 degrees. On this
28
                                                         4
 1                  day, second- and third-watch defendants did not afford Plaintiff
                    medically necessary equal access to UHT patient necessity
 2                  [accommodations] as temp. exceeded 90 degrees and as Plaintiff
                    was arbitrarily, capriciously forced inside an extremely hotter heat
 3                  zone Top Tier cell 16, [with] no fan.

 4   ECF No. 1 ¶ 38 (capitalization and punctuation altered).
 5          IV.     DISCUSSION
 6          Section 1983 allows a private citizen to sue for the deprivation of a right secured by
 7   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To
 8   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law
 9   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park
10   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation
11   requirement by showing either (1) the defendant’s “personal involvement” in the alleged
12   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a
13   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th
14   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing
15   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to
16   terminate a series of acts by others,” which the defendant “knew or reasonably should have
17   known would cause others to inflict a constitutional injury.” Id.
18          All of the named defendants are state-prison employees who, accepting plaintiff’s
19   allegations as true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of
20   Guam, 798 F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of
21   state law while acting in his official capacity or while exercising his responsibilities pursuant to
22   state law.” (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff
23   sufficiently alleged facts to satisfy the causation requirement.
24          Plaintiff has plausibly alleged that defendants Kong, Gonzalves, Torres, Vang, Rocha,
25   Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon, Hernandez, Podsakoff, Wilson,
26   Gallahger, and Shelby personally participated in or caused the alleged deprivations. See, e.g.,
27   ECF No. 1 ¶¶ 8, 14, 17, 18, 19, 25, 26, 28, 30, 32, 36, 42, 43.
28
                                                        5
 1          Plaintiff does not plausibly allege that defendants Warden Davey Daves, Associate

 2   Warden J. Castro, Chief Deputy Warden L. Hense, Appeals Examiner Captain T. Lee, Sgt.

 3   Gamboa, Sgt. Childress, Warden Robinson, Associate Warden K. Bell, or Captain Wilcox

 4   personally participated in or caused the alleged deprivations; instead, plaintiff seems to rely on a

 5   theory of vicarious liability. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009) (“[V]icarious

 6   liability is inapplicable to Bivens and § 1983 suits[;] a plaintiff must plead that each Government-

 7   official defendant, through the official’s own individual actions, has violated the Constitution.”).

 8   Beyond naming these defendants in the complaint, ECF No. 1 ¶ 2, plaintiff makes factual

 9   allegations against only defendants Gamboa and Lee. Plaintiff alleges that Sgt. Gamboa granted

10   one of plaintiff’s 602 appeals, id. ¶ 52, and that Appeals Examiner Captain Lee improperly failed

11   to grant one of plaintiff’s 602 appeals, id. ¶ 54. Neither of these allegations satisfies the causation

12   requirement of § 1983 because the alleged actions of these defendants were not “the moving force

13   of the behind the constitutional violation.” Navarro v. Herndon, No. 209CV1878KJMKJNP,

14   2016 WL 8731088, at *13 (E.D. Cal. Mar. 25, 2016) (“Ratification of an unconstitutional act by

15   superiors after the fact will only support liability when the superiors’ past actions were the

16   moving force behind the constitutional violation in the first place.” (citing Williams v. Ellington,

17   936 F.2d 881, 884-85 (9th Cir. 1991)). Accordingly, plaintiff fails to allege causation for these

18   defendants as required to bring a claim under § 1983.

19          The remaining question is whether defendants Kong, Gonzalves, Torres, Vang, Rocha,

20   Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon, Hernandez, Podsakoff, Wilson,
21   Gallahger, and Shelby’s alleged actions violated federal law. Plaintiff seeks to bring a variety of

22   claims, including for cruel and unusual punishment, due process violations, retaliation, equal

23   protection violations, and access to the courts. ECF No. 1 at 15-17. Plaintiff’s allegations do not

24   support all the claims he seeks to bring. However, the alleged facts do implicate cruel and

25   unusual punishment and retaliation claims. We will analyze each in turn.

26          a. Cruel and Unusual Punishment: Conditions of Confinement
27          “It is undisputed that the treatment a prisoner receives in prison and the conditions under

28   which [the prisoner] is confined are subject to scrutiny under the Eighth Amendment.” Helling v.
                                                         6
 1   McKinney, 509 U.S. 25, 31 (1993); see also Farmer v. Brennan, 511 U.S. 825, 832 (1994).

 2   Conditions of confinement may, consistent with the Constitution, be restrictive and harsh. See

 3   Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th

 4   Cir. 2006). Prison officials must, however, provide prisoners with “food, clothing, shelter,

 5   sanitation, medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th

 6   Cir. 1986), abrogated in part on other grounds by Sandin v. Connor, 515 U.S. 472 (1995); see

 7   also Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000).

 8          A claim challenging conditions of confinement under the Eighth Amendment has two

 9   elements. See Farmer, 511 U.S. at 834. “First, the deprivation must be, objectively, sufficiently

10   serious.” Id. (internal quotation marks and citation omitted). Second, “prison officials must have

11   a sufficiently culpable state of mind,” which for conditions-of-confinement claims, “is one of

12   deliberate indifference.” Id. (internal quotation marks and citation omitted). Prison officials act

13   with deliberate indifference when they know of and disregard an excessive risk to inmate health

14   or safety. Id. at 837. The circumstances, nature, and duration of the deprivations are critical in

15   determining whether the conditions complained of are grave enough to support an Eighth

16   Amendment claim. See Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2006). Mere negligence

17   on the part of a prison official cannot establish liability; the official’s conduct must have been

18   wanton. See Farmer, 511 U.S. at 835; Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir. 1998).

19          Here, accepting plaintiff’s allegations as true, the court finds that he has stated conditions-

20   of-confinement claims against defendants Kong, Gonzalves, Torres, Vang, Rocha, Perez, Curtis,
21   Correctional Officer Gamboa, Flores, Brandon, Hernandez, Podsakoff, Wilson, Gallahger, and

22   Shelby. Plaintiff alleges that each defendant knew about plaintiff’s sensitivities to heat but failed

23   to provide him the full accommodations to which he was entitled and which would have ensured

24   his safety and comfort during periods when air temperatures in the prison reached unsafely high

25   levels. See, e.g., ECF No. 1 ¶¶ 8, 14, 17, 18, 19, 25, 26, 28, 30, 32, 36, 42, 43.

26          b. Retaliation
27          The First Amendment guarantees prisoners the right to file prison grievances and to

28   pursue civil rights litigation in the courts. See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.
                                                        7
 1   2005). Prisoners may not be retaliated against for exercising their right of access to the courts,

 2   Schroeder v. McDonald, 55 F.3d 454, 461 (9th Cir. 1995), and this protection extends to

 3   established prison grievance procedures, Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995),

 4   abrogated on other grounds by Shaw v. Murphy, 532 U.S. 223 (2001). Without these

 5   constitutional guarantees, “inmates would be left with no viable mechanism to remedy prison

 6   injustices.” Rhodes, 408 F.3d at 567. Because “purely retaliatory actions taken against a prisoner

 7   for having exercised [his or her rights to file prison grievances and to pursue civil rights

 8   litigation] necessarily undermine those protections, such actions violate the Constitution quite

 9   apart from any underlying misconduct they are designed to shield.” Id.; see also Pratt v.

10   Rowland, 65 F.3d 802, 806 & n.4 (9th Cir. 1995).

11          Retaliation by a state actor for a prisoner’s exercise of a constitutional right is actionable

12   under 42 U.S.C. § 1983 even if the act, when taken for different reasons, would have been proper.

13   See Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977).

14   Retaliation, though it is not expressly addressed in the Constitution, is actionable because

15   retaliatory actions may chill individuals’ exercise of constitutional rights. See Perry v.

16   Sindermann, 408 U.S. 593, 597 (1972). In the prison context, a “viable claim of First

17   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some

18   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that

19   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did

20   not reasonably advance a legitimate correctional goal.” Rhodes, 408 F.3d at 567-68 (footnote
21   omitted). Accordingly, a prisoner suing prison officials under § 1983 for retaliation must allege

22   that he was retaliated against for exercising his constitutional rights and that the retaliatory action

23   did not advance legitimate penological goals, such as preserving institutional order and discipline.

24   See Pratt, 65 F.3d at 806.

25          While, to establish a retaliation claim, the prisoner must allege that a defendant’s actions

26   caused him some injury, Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), the prisoner need
27   not demonstrate a total chilling of his First Amendment rights. See Rhodes, 408 F.3d at 568-69

28   (rejecting argument that inmate did not state a claim for relief because he had been able to file
                                                         8
 1   inmate grievances and a lawsuit). It is enough that a prisoner’s First Amendment rights were

 2   chilled. Id. at 569 (holding that destruction of an inmate’s property and assaults on the inmate

 3   were enough to chill the inmate’s First Amendment rights and state a retaliation claim, even if the

 4   inmate filed grievances and a lawsuit).

 5          Here, plaintiff’s complaint, liberally construed, has stated a retaliation claim against

 6   defendant Gallahger. Plaintiff alleges:

 7                  The gross inactions of Defendants (spearheaded by Captain
                    Gallahger) almost immediately after Plaintiff’s 602 complaint was
 8
                    GRANTED (Rubberstamped) by Defendant Cpt. Gallahger’s
 9                  subordinate Defendant Sgt. Gamboa, defendant Rocha and his
                    colleagues began demonstrating to Plaintiff the “Trouble Maker”
10                  aint got nothing coming, thus initiating Defendant’s breach of duty
                    to protect Plaintiff from suffering heatstroke (blackouts, nausea)
11                  and related illnesses, as such wanton inactions represent a pattern of
12                  callous events demonstrating retaliation against Plaintiff by all
                    Defendants and particularly Defendant Cpt. Gallahger.
13

14   ECF No. 1 ¶ 52. In essence, plaintiff alleges that defendant Gallahger orchestrated a campaign to
15   deprive him of his heat-sensitivity accommodations in retaliation for being a “trouble maker” who
16   files administrative grievances. Plaintiff’s allegations suggest that the other defendants may have
17   had a similar motivation, but he has not stated this explicitly, so the court concludes he has stated
18   a retaliation claim against defendant Gallahger alone.
19          V.      CONCLUSION
20          The court has screened plaintiff’s complaint and finds that plaintiff has stated a retaliation
21   claim against Gallahger and conditions-of-confinement claims against Kong, Gonzalves, Torres,
22   Vang, Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon, Hernandez,
23   Podsakoff, Wilson, Gallahger, and Shelby. The court will recommend that plaintiff’s remaining
24   claims be dismissed without prejudice and that plaintiff be granted leave to amend the complaint.
25          Should plaintiff choose to amend the complaint, the amended complaint should be brief,
26   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of
27   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,
28
                                                        9
 1   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

 2   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

 3   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

 4   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

 5   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

 6   that a short, concise statement of the allegations in chronological order will assist the court in

 7   identifying his claims. Plaintiff should name each defendant and explain what happened,

 8   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

 9   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

10   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

11   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

12   defendants belong in different suits . . . .”).

13           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

14   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

15   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

16   amended complaint is filed, the original complaint no longer serves any function in the case.

17   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

18   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

19   Amended Complaint,” refer to the appropriate case number, and be an original signed under

20   penalty of perjury.
21           VI.     ORDER

22           The clerk of court is directed to assign this case to a district judge, who will preside over

23   this case. The undersigned will remain as the magistrate judge assigned to the case.

24           VII.    RECOMMENDATIONS

25           Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

26   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams
27   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

28   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.
                                                        10
 1   Id. Thus, the undersigned submits the following findings and recommendations to a United

 2   States District Judge under 28 U.S.C. § 636(b)(l):

 3            1. Plaintiff states a retaliation claim against defendant Gallahger.

 4            2. Plaintiff states conditions-of-confinement claims against defendants Kong, Gonzalves,

 5               Torres, Vang, Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon,

 6               Hernandez, Podsakoff, Wilson, Gallahger, and Shelby.

 7            3. Plaintiff’s remaining claims and all other defendants should be dismissed without

 8               prejudice, and plaintiff should be granted leave to amend the complaint.

 9            4. If plaintiff files an amended complaint, defendants Kong, Gonzalves, Torres, Vang,

10               Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon, Hernandez,

11               Podsakoff, Wilson, Gallahger, and Shelby should not be required to respond until the

12               court screens the amended complaint.

13            Within fourteen days of service of these findings and recommendations, the parties may

14   file written objections with the court. If the parties file such objections, they should do so in a

15   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

16   parties are advised that failure to file objections within the specified time may result in the waiver

17   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

18   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20
21
     Dated:      March 29, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25   No. 203.
26
27

28
                                                        11
